                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                      Plaintiff,                                 8:12CR425


        vs.
                                                                   ORDER
JOSEPH BUTTERCASE,


                      Defendant.




       This matter is before the Court on defendant’s request for return of property. Filing

No. 112. The Court ordered the government to file a response, Filing No. 122, and the

government filed said response, Filing No. 123. On June 24, 2016, the defendant was

sentenced after pleading guilty to an Information charging him with production and

transportation of obscene materials and distribution in violation of Title 18, United States

Code, Section 1465. On March 4, 2019, the defendant filed a motion pursuant to Fed. R

Crim. P. 41(g) for the return of the following property:

       a. SpeedTech 500 GB external hard drive and cords;

       b. E-Machine PC tower and cords, SN# GRY5A20017309;

       c. SanDisk media card;

       d. Lexar 128 MB media card; and



                                              1
      e. Seventy-seven (77) homemade compact discs from upstairs and living room.

The Court has reviewed the record, arguments and law. The Court finds as follows:

      1. The motion for the return of the SpeedTech external hard drive and the E-

         Machine PC tower and cords is denied. Illegal material was found on both of

         these items by the Nebraska Attorney General’s Office. These items contain

         images of criminally obscene material. According to the government, it is not

         possible to delete these items from the hard drive.

      2. All other property shall be examined by law enforcement to determine if it

         contains contraband material. If it does not, the property should be returned to

         the defendant. If it does contain contraband, it should not be returned to the

         defendant.

      3. The defendant’s motion for the return of property, Filing No. 112, is granted in

         part and denied in part as set forth herein.

      IT IS SO ORDERED.



      Dated this 27th day of January, 2020.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                           2
